--------------------------------------------------------------------------------

EXHIBIT 10.4
 
 
[chtl_logo.jpg]
 


 
 
 
 
AGREEMENT FOR PROFESSIONAL SERVICES
 
 
by and between
 
CHINA TEL GROUP, INC.
 
and
 
JOINMAX ENGINEERING & CONSULTANTS (HK) LTD.








  

 
 

--------------------------------------------------------------------------------

 
 
Agreement for Professional Services


This Agreement for Professional Services ("Agreement") is entered into as of
April 10, 2009 ("Effective Date") by and between China Tel Group, Inc., a Nevada
corporation (“ChinaTel”), and Joinmax Engineering & Consultants ((HK) Ltd. a
Hong Kong corporation (“Joinmax”).  ChinaTel and Joinmax are each hereinafter
referred to individually as a "Party" or collectively as "Parties."


RECITALS


A.  
ChinaTel and its affiliated companies, sometimes through consultants such as
Joinmax, are in the business of designing, developing, operating, and providing
managerial services for the construction of wireless communications facilities
globally and maintaining the same;



B.  
ChinaTel is in the process of acquiring, designing, developing operating and
maintaining wireless communications facilities in South America, Europe, Russia
and the People’s Republic of China (“PRC”);



C.  
CECT-Chinacomm Communications Co. Ltd. (“Chinacomm”) is a telecommunications
operator which holds licenses for the use of 3.5GHz spectrum to deploy, maintain
and operate a wireless telecommunications broadband network in 29 cities
throughout the PRC;



D.  
ChinaTel has agreed to provide, among other things, professional services to
Chinacomm for building and operating Chinacomm’s 3.5GHz wireless
telecommunications broadband network in the 29 cities throughout the PRC on
behalf of Chinacomm; and



E.  
ChinaTel has agreed to provide professional services by utilizing the
professional services of Joinmax to fulfill its obligations for building
Chinacomm’s 3.5GHz wireless telecommunications broadband network in the 29
cities throughout the PRC in accordance with the terms and conditions of this
Agreement.

 
AGREEMENT


Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:
 
1.  Term of this Agreement
 
The term of this Agreement shall be effective as of April 1, 2009 and expire on
December 31, 2011.
 
2.  Services to be Performed by Joinmax
 
Joinmax shall perform the following professional services (“Services”) of the
following general description as an independent contractor to ChinaTel in
connection with the deployment of the wireless telecommunications broadband
network in the 29 cities in the PRC: (i) architectural and engineering services;
(ii) project management services; (iii) site acquisition services: (iv)
deployment supervision services; (v) general administrative services; and (vi)
any other professional services ChinaTel deems necessary to fully deploy
Chinacomm’s wireless telecommunications broadband network in the 29 cities in
the PRC.
  
 
2

--------------------------------------------------------------------------------

 
  
3.  Payment
  
ChinaTel shall pay Joinmax for the Services it provides to ChinaTel at Joinmax’
standard hourly rates and/or based upon a fixed fee for specific
Services.  Hourly time charges are subject to change by Joinmax upon thirty (30)
days prior written notice. Within ten (10) days after the end of each calendar
month during the term of this Agreement, or at such other intervals as ChinaTel
and Joinmax mutually agree, Joinmax shall submit an invoice to ChinaTel
describing the Services during the prior month and identifying the amount of
compensation due Joinmax for the Services it has provided to ChinaTel.  ChinaTel
shall pay such invoice for the Services performed within thirty (30) days of
receipt thereof by ChinaTel, unless the Parties mutually agree upon a different
payment schedule (“Payment Due Date”).  ChinaTel shall have the option to pay
such invoice by tendering shares of ChinaTel’s Series A common stock (“Shares”)
in lieu of a cash payment for the Services identified in such invoice.  The
Shares shall paid at a price equal to the lesser of: (i) ninety-five ($0.95); or
(ii) eighty percent (80%)of the volume weighted average of the closing price of
the Shares on the Over The Counter Bulletin Board quotation system for the
thirty (30) day period prior to each Payment Due Date.
 
4.  State and Federal Taxes
 
Joinmax shall assume full responsibility for the payment of any taxes (or any
other obligations or payments) that may be claimed as owed by any unit of
government, as a result of remuneration paid to Joinmax for performance of the
Services.  Joinmax shall defend and indemnify ChinaTel with regard to any such
payments.
 
5.  Fringe Benefits
 
Neither Joinmax nor any of its employees shall be eligible to receive any
employee benefits from ChinaTel, including, but not limited to, medical, dental,
vision, long-term disability, accidental death and dismemberment, flexible
spending account, mental health services, family and medical care leave
benefits, vacation benefits and participation in any ChinaTel 401 (k) plan.
 
6.  Independent Contractor Status
 
The Parties intend Joinmax to act as an independent contractor in the
performance of the Services.  Joinmax shall have the right to control and
determine the methods and means of performing the Services.  Joinmax shall use
his own expertise and judgment in performing the Services, recognizing that
ChinaTel is relying on Joinmax to consult, when appropriate, with employees of
ChinaTel.
 
7.  Equipment and Supplies
 
Joinmax, at its sole expense, shall provide all equipment, tools and supplies
necessary to perform the Services.
  
 
3

--------------------------------------------------------------------------------

 
  
8.  Expenses
 
Joinmax shall be responsible for all expenses required for the performance of
the Services.
 
9.  Confidential Information
 
In order to assist Joinmax in the performance of the Services, ChinaTel may
supply Joinmax, from time to time, with confidential information concerning
ChinaTel and its affiliated or subsidiary companies (“collectively, “the
ChinaTel Group”), and their respective customers and suppliers, hereinafter
referred to as “Confidential Information.”  Joinmax shall hold confidential and
not disclose to others, either directly or indirectly, any and all Confidential
Information, propriety information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customers, customer lists, markets, software, developments, inventions,
processes, formulas, technology, designs, financial data and other business
information which may be learned from the ChinaTel Group before and during the
term of this Agreement, unless the same have been furnished directly to Joinmax
by the ChinaTel Group and Joinmax is advised in writing by the ChinaTel Group
that such information is not Confidential Information.  Joinmax acknowledges
that the terms and conditions of this Agreement are deemed confidential by the
ChinaTel Group and agrees not to disclose any information regarding it to any
third party, without the ChinaTel Group’s prior written consent.  All documents
containing Confidential Information shall be returned to the ChinaTel Group, and
no copies shall be retained by Joinmax upon the termination or expiration of
this Agreement.  Not withstanding the foregoing, such duty of confidentiality
shall not extend to information which is or comes into the public domain, is
rightfully obtained for third parties under a duty of confidentiality, or which
is independently developed without reference to the ChinaTel Group’s
Confidential Information.  The duties of confidentiality imposed by this
Agreement shall survive any termination or expiration of this Agreement for a
period of three (3) years.  All data and information developed by Joinmax
(including notes, summaries, and reports), while performing the Services, shall
be kept strictly confidential and shall not be revealed to third parties,
without the ChinaTel Group’s prior written consent thereto. All such data and
information shall be delivered to the ChinaTel Group by Joinmax at the request
of any entity within the ChinaTel Group.
 
10.  Dispute Resolution
 
If a dispute arises relating to this Agreement or the termination thereof,
claims for breach of contract or breach of the covenant of good faith and fair
dealing, claims of discrimination or any other claims under any federal, state
or local law or regulation now in existence or hereinafter enacted, and as
amended from time to time (“Dispute), the Parties shall attempt in good faith to
settle the Dispute through mediation conducted by a mediator to be mutually
selected by the parties. The parties shall share the costs of the mediator
equally.  Each party shall cooperate fully and fairly with the mediator, and
shall attempt to reach a mutually satisfactory compromise of the Dispute.  If
the Dispute is not resolved within thirty (30) days after it is referred to the
mediator, it shall be resolved through final and binding arbitration, as
specified in this Section 10.
  
 
4

--------------------------------------------------------------------------------

 
  
Binding arbitration shall be conducted by the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), sitting in Orange County, California, for resolution by
a single arbitrator acceptable to both Parties.  If the Parties fail to agree to
an arbitrator within ten (10) days of a written demand for arbitration being
sent by one Party to the other Party, then JAMS shall select the arbitrator
according to the JAMS Rules for Commercial Arbitration.  The arbitration shall
be conducted pursuant to the California Code of Civil Procedure and the
California Code of Evidence.  The award of such arbitrator shall be final and
binding on the Parties, and may be enforced by any court of competent
jurisdiction.  In the event of arbitration to resolve a Dispute or enforce an
arbitrator’s award, the prevailing party shall be entitled to recover its
attorney’s fees and other out-of-pocket costs incurred in connection therewith
from any non-prevailing party involved therein.
 
11.  Assignment of the Agreement; Delegation of Responsibilities; Successors and
Assignees
 
Independent Contractor shall not assign any of his rights under this Agreement
or delegate any of his responsibilities without the prior written consent of
ChinaTel, which may be exercised in its sole discretion. This Agreement binds
and benefits the heirs, successors and assignees of the parties to this
Agreement, subject to the prohibition on assignments contained in this Section
11.
 
12.  Notices
 
All notices, requests and demands to or upon a party hereto, to be effective,
shall be in writing and shall be sent: (i) certified or registered mail, return
receipt requested; (ii) by personal delivery against receipt; (iii) by overnight
courier; or (iv) by facsimile and, unless otherwise expressly provided herein,
shall be deemed to have been validly served, given, delivered and received: (a)
on the date indicated on the receipt, when delivered by personal delivery
against receipt or by certified or registered mail; (b) one business day after
deposit with an overnight courier; or (c) in the case of facsimile notice, when
sent. Notices shall be addressed as follows:
 
China Tel Group, Inc.
12520 High Bluff Drive
Suite 145
San Diego, CA 92130
Fax No. (858) 259-6661
Attention: Kenneth L. Waggoner
Vice President and General Counsel


Joinmax Engineering & Consultants (HK) Ltd.
Flat/Room M202
Haleson Building 1 Jubilee Street
Central Hong Kong
Fax No. +(852) 2799-2677
Attention: Shu Lin Chen


13.  Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without resort to California’s conflict-of-laws rules.
   

 
5

--------------------------------------------------------------------------------

 
  
14.  Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original copy of this Agreement and all of which, when taken
together, shall be deemed to be one and the same agreement.
 
15.  Waiver
 
If one Party waives any term or provision of this Agreement at any time, that
waiver will be effective only for the specific instance and specific purpose for
which the waiver was given.  If either Party fails to exercise or delays
exercising any of his or her rights or remedies under this Agreement, the Party
retains the right to enforce that term or provision at a later time.
 
16.  Severability
 
If any court determines that any provision of this Agreement is invalid or
unenforceable, any invalidity or unenforceability will affect only that
provision and will not make any other provision of this Agreement invalid or
unenforceable, and such provision shall be modified, amended or limited only to
the extent of necessary to render it valid and enforceable.
 
17.  Entire Agreement and Modification
 
This Agreement supersedes all prior agreements between the Parties with respect
to its subject matter and constitutes a complete and exclusive statement of the
terms of this Agreement with respect to its subject matter. This Agreement may
not be amended, except in writing signed by both parties.


 
ChinaTel Group, Inc.


By: /s/ George Alvarez                                                     
Printed Name: George Alvarez
Title: Chief Executive Officer


Joinmax Engineering & Consultants (HK) Ltd.
 
 
By: /s/ Shu Lin Chen                                                         
Printed Name: Shu Lin Chen
Title: President
 
 
6


--------------------------------------------------------------------------------